DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 9/30/2022 has been entered. Claims 163-164 have been canceled. Claims 161-162 and 165-180 remain pending in the application. 

Claim Objections
Claim 161, 179 and 180 are objected to because of the following informalities:
Claim 161, 179 and 180 recite “enable a determination of the first physical position based on the second physical position”, and it should be “enable a determination of the second physical position based on the first physical position”, because the first physical position is already determined.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 161, 165-166, 168-174 and 179-180 are rejected under 35 U.S.C. 103 as being unpatentable over Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, and further in view of Fefferman U.S. Patent Application 20160328590.
Regarding claim 161, Mandy discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for enabling extended reality appliances to share virtual content (paragraph [0018]: The mobile devices 17a-c each execute an application program (“app”) 13, which can be implemented through software, firmware, or hardware for execution locally on the mobile device), the operations comprising:
generating a visual code reflecting a first physical position of a mobile device, the visual code being configured to be read by a plurality of extended reality appliances (paragraph [0021]: a registration code is generated and provided (block 21) to a mobile device of the user, as an initiating device. The registration code encodes information regarding the initiating device of the initiating user, such as… device identification, location, including coordinate positions, orientation, and time; paragraph [0022]: The other users can capture the registration code by scanning the code with their respective mobile devices, as receiving devices);
presenting the visual code on a display of the mobile device for detection by the plurality of extended reality appliances, to thereby enable the plurality of extended reality appliances to share content in a common coordinate system upon the detection of the visual code (paragraph [0022]: The other users can capture the registration code by scanning the code with their respective mobile devices, as receiving devices. Upon scanning, a representation of the captured registration code is received (block 22) on the receiving device and registration of the mobile device is performed (block 23); paragraph [0024]: The information obtained from the receiving device is used with the information provided by the registration code for the initiating device to synchronize (block 25) the devices. Specifically, synchronization utilizes the locations and orientations of the initiating and receiving devices to ensure that the positions of the synched devices are coordinated in space over time);
detecting movement of the mobile device to a second physical position different from the first physical position (paragraph [0024]: movement of the synched devices are monitored (block 26) with respect to one another and each device continuously updates the server with its location and orientation. The initiating device, including position information, is used as a frame of reference for the other receiving mobile devices, which are updated relative to the initiating device); 
generating an update to reflect the second physical position of the mobile device, the update encodes a displacement between the first and second physical positions to enable a determination of the first physical position based on the second physical position (paragraph [0024]: movement of the synched devices are monitored (block 26) with respect to one another and each device continuously updates the server with its location and orientation. The initiating device, including position information, is used as a frame of reference for the other receiving mobile devices, which are updated relative to the initiating device);
upon the detection of the movement of the mobile device, stop content sharing (paragraph [0025]: Monitoring movement (block 26) of the synched devices and presenting virtual objects (block 27) occurs until the experience is terminated (block 28) by at least one of the users); and 
the update being available for use in content sharing and configured for detection by an additional extended reality appliance, to thereby enable the additional extended reality appliance to share content in the common coordinate system upon the detection of the update (paragraph [0024]: The information obtained from the receiving device is used with the information provided by the registration code for the initiating device to synchronize (block 25) the devices. Specifically, synchronization utilizes the locations and orientations of the initiating and receiving devices to ensure that the positions of the synched devices are coordinated in space over time… movement of the synched devices are monitored (block 26) with respect to one another and each device continuously updates the server with its location and orientation. The initiating device, including position information, is used as a frame of reference for the other receiving mobile devices, which are updated relative to the initiating device).
Mandy discloses all the features with respect to claim 161 as outlined above. However, Mandy fails to disclose plurality of wearable extended reality appliances, generating and presenting an updated visual code to reflect the second physical position of the mobile device, upon the detection of the movement of the mobile device, altering the presentation of the visual code so that the visual code is unavailable for use in content sharing. 
Margolin discloses plurality of wearable extended reality appliances (col. 1 line 43-46: the augmenting device can include a wearable device or a handheld device and the displayable information can be displayed as augmented reality graphics overlaid in the field of view; see fig. 1);
generating and presenting an updated visual code to reflect the second physical position of the mobile device (col. 19 line 38-44: The displayed code 520 can be updated continuously and in real time by the system 508 to reflect new or different screen positions for the displayable information. For example, if a person 510 moves within the scene, the screen coordinates for that person's name and title can be updated such that the screen position is always located a particular distance above the person's head).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session.
Mandy as modified by Margolin discloses all the features with respect to claim 161 as outlined above. However, Mandy as modified by Margolin fails to disclose detecting movement of the mobile device, altering the presentation of the visual code so that the visual code is unavailable for use in content sharing. 
Fefferman discloses detecting movement of the mobile device, altering the presentation of the visual code so that the visual code is unavailable for use in content sharing (paragraph [0005]: movement of the code disrupts the scanning process and adds to the time it takes to complete the scan; paragraph [0057]: compute movements of mobile device 120 based on data and/or measurements received from motion sensors 142; paragraph [0059]: At step 310, code stabilization application 124, which can use various known image stabilization methods, adjusts the on-screen code in response to the movements that are detected by sensors 140; visual code is unavailable due to movement). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 165, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein the second physical position of the mobile device is determined based on an analysis of an image data depicting at least part of the visual code and captured by an image sensor included in a particular wearable extended reality appliance of the plurality of wearable extended reality appliances after the detection of the visual code by the plurality of wearable extended reality appliances (Fefferman’s paragraph [0057]: compute movements of mobile device 120 based on data and/or measurements received from motion sensors 142; paragraph [0059]: At step 310, code stabilization application 124, which can use various known image stabilization methods, adjusts the on-screen code in response to the movements that are detected by sensors 140; paragraph [0015]: when the user moves the mobile device to the right relative to the code scanner, the application detects the movement and adjusts the on-screen code to the left). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 166, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 165, wherein the movement of the mobile device is detected based on a comparison of a position of the visual code in the image data and a position in the common coordinate system corresponding to the first physical position of the mobile device (Fefferman’s paragraph [0069]: FIGS. 4B and 4C illustrate adjusting the code-image on mobile device 402 in response to rotational movement. When mobile device 402 is rotated along one or more axes 440, 442, the on-screen code that was displayed with a first shape 434 is redisplayed with a second shape 436 in response to the rotation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 168, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein when the detected movement includes a change in an orientation of the mobile device without a change in a location of the mobile device, the altering of the presentation includes changing an orientation of the presented visual code to compensate for the change in the orientation of the mobile device (Fefferman’s paragraph [0069]: FIGS. 4B and 4C illustrate adjusting the code-image on mobile device 402 in response to rotational movement. When mobile device 402 is rotated along one or more axes 440, 442, the on-screen code that was displayed with a first shape 434 is redisplayed with a second shape 436 in response to the rotation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 169, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein when the detected movement includes a change in a location of the mobile device without a change in an orientation of the mobile device and the change in the location of the mobile device is smaller than a selected threshold, the altering of the presentation includes changing a location of the presented visual code on the display of the mobile device to compensate for the change in the location of the mobile device (Fefferman’s paragraph [0057]: compute movements of mobile device 120 based on data and/or measurements received from motion sensors 142; paragraph [0059]: At step 310, code stabilization application 124, which can use various known image stabilization methods, adjusts the on-screen code in response to the movements that are detected by sensors 140; paragraph [0015]: when the user moves the mobile device to the right relative to the code scanner, the application detects the movement and adjusts the on-screen code to the left). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 170, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein when the detected movement includes a change in a location of the mobile device and a change in an orientation of the mobile device and the change in the location of the mobile device is smaller than a selected threshold, the altering of the presentation includes changing a location of the presented visual code on the display of the mobile device to compensate for the change in the location of the mobile device and changing an orientation of the presented visual code to compensate for the change in the orientation of the mobile device (Fefferman’s paragraph [0059]: At step 310, code stabilization application 124, which can use various known image stabilization methods, adjusts the on-screen code in response to the movements that are detected by sensors 140; paragraph [0015]: when the user moves the mobile device to the right relative to the code scanner, the application detects the movement and adjusts the on-screen code to the left; paragraph [0069]: FIGS. 4B and 4C illustrate adjusting the code-image on mobile device 402 in response to rotational movement. When mobile device 402 is rotated along one or more axes 440, 442, the on-screen code that was displayed with a first shape 434 is redisplayed with a second shape 436 in response to the rotation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 171, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein the mobile device is one of the plurality of wearable extended reality appliances (Margolin’s col. 1 line 43-46: the augmenting device can include a wearable device or a handheld device and the displayable information can be displayed as augmented reality graphics overlaid in the field of view; see fig. 1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 172, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 161, wherein the operations further include identifying a trigger for causing the presentation of the visual code (Fefferman’s paragraph [0048]: Code generation may be triggered by the manually by the user or automatically by the system; Mandy’s paragraph [0023]: a distance of the receiving device from the initiating device can be determined via computer vision analysis based on a size and proportion of the registration code representation captured). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 173, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 172, wherein the trigger is associated with an input received from a wearable extended reality appliance paired with the mobile device (Fefferman’s paragraph [0048]: Code generation may be triggered by the manually by the user or automatically by the system; Margolin’s col. 1 line 43-46: the augmenting device can include a wearable device or a handheld device and the displayable information can be displayed as augmented reality graphics overlaid in the field of view; see fig. 1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Regarding claim 174, Mandy as modified by Margolin and Fefferman discloses the non-transitory computer readable medium of claim 172, wherein the trigger is associated with an input from at least one sensor within the mobile device, the input being indicative of an additional wearable extended reality appliance approaching the mobile device (Fefferman’s paragraph [0048]: Code generation may be triggered by the manually by the user or automatically by the system… mobile device 120 may be detected as being in a payment situation, such as entering a merchant store, entering a checkout line… such that the user can retrieve a code to be displayed; Mandy’s paragraph [0023]: a distance of the receiving device from the initiating device can be determined via computer vision analysis based on a size and proportion of the registration code representation captured). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy’s to use wearable extended reality device as taught by Margolin, to ensure users have the same viewing or immersion experience at all times within the session; and combine Mandy and Margolin’s to stablize the code during the movement as taught by Fefferman, to facilitate the code scanning process.

Claim 179 recites the functions of the medium recited in claim 161 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the medium in claim 161 applies to the method steps of claim 179.
Claim 180 recites the functions of the medium recited in claim 161 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the medium in claim 161 applies to the apparatus steps of claim 180.

Claim 162 is rejected under 35 U.S.C. 103 as being unpatentable over Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, in view of Fefferman U.S. Patent Application 20160328590, and further in view of Callaghan U.S. Patent Application 20160071325.
Regarding claim 162, Mandy as modified by Margolin and Fefferman discloses altering of the presentation visual code from the display of the mobile device (Mandy’s paragraph [0025]: Monitoring movement (block 26) of the synched devices and presenting virtual objects (block 27) occurs until the experience is terminated (block 28) by at least one of the users; Fefferman’s paragraph [0005]: movement of the code disrupts the scanning process). However, Mandy as modified by Margolin and Fefferman fails to disclose removing the presentation of the visual code.
Callaghan discloses removing the presentation of the visual code (paragraph [0158]: a code that has been verified can be removed from the data store or associated with a new status).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to remove code as taught by Callaghan, to limit attempts to use a same code multiple times for resource access.

Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, in view of Fefferman U.S. Patent Application 20160328590, and further in view of Drew U.S. Patent Application 20200019156.
Regarding claim 167, Mandy as modified by Margolin and Fefferman discloses all the features with respect to claim 161 as outlined above. However, Mandy as modified by Margolin and Fefferman fails to disclose one dynamic marker indicative of detected movements of the mobile device, and the operations further include changing the at least one dynamic marker when generating the updated visual code.
Drew discloses one dynamic marker indicative of detected movements of the mobile device, and the operations further include changing the at least one dynamic marker when generating the updated visual code (paragraph [0300]: As the robot 102 moves in the home 210, the simultaneous localization and mapping (SLAM) sensors will track the locations of the objects on or near the ceiling, including the markers (e.g., the QR code 540) (location change)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to track marker as taught by Drew, to update code effectively.

Claim 175-178 are rejected under 35 U.S.C. 103 as being unpatentable over Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, in view of Fefferman U.S. Patent Application 20160328590, and further in view of Beith U.S. Patent Application 20220012920.
Regarding claim 175, Mandy as modified by Margolin and Fefferman discloses all the features with respect to claim 161 as outlined above. However, Mandy as modified by Margolin and Fefferman fails to disclose the visual code is configured to provide access to a private extended reality environment.
Beith discloses the visual code is configured to provide access to a private extended reality environment (paragraph [0092]: Improved monitoring of the virtual private space allows the extended reality system 100 and/or the server to better inform authorized users about disturbances or changes to the virtual private space).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to provide private extended reality environment as taught by Beith, to enhance user experiences.

Regarding claim 176, Mandy as modified by Margolin, Fefferman and Beith discloses non-transitory computer readable medium of claim 175, wherein the operations further include preventing access to the private extended reality environment following passage of a temporal limit (Beith’s paragraph [0092]: Improved monitoring of the virtual private space allows the extended reality system 100 and/or the server to better inform authorized users about disturbances or changes to the virtual private space; Mandy’s paragraph [0025]: Monitoring movement (block 26) of the synched devices and presenting virtual objects (block 27) occurs until the experience is terminated (block 28) by at least one of the users).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to provide private extended reality environment as taught by Beith, to enhance user experiences.

Regarding claim 177, Mandy as modified by Margolin, Fefferman and Beith discloses non-transitory computer readable medium of claim 175, wherein the operations further include preventing access to the private extended reality environment when the visual code is detected beyond a spatial limit (Mandy’s paragraph [0025]: Monitoring movement (block 26) of the synched devices and presenting virtual objects (block 27) occurs until the experience is terminated (block 28) by at least one of the users; paragraph [0023]: a distance of the receiving device from the initiating device can be determined via computer vision analysis based on a size and proportion of the registration code representation captured).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to provide private extended reality environment as taught by Beith, to enhance user experiences.

Regarding claim 178, Mandy as modified by Margolin, Fefferman and Beith discloses non-transitory computer readable medium of claim 161, wherein the operations further include generating a first visual code configured to grant access to a first private extended reality environment, and generating a second visual code configured to grant access to a second private extended reality environment (Beith’s paragraph [0092]: Improved monitoring of the virtual private space allows the extended reality system 100 and/or the server to better inform authorized users about disturbances or changes to the virtual private space; Mandy’s paragraph [0022]: The payment code acts as the user's identification, as the payment code is generated with a valid login session or authorization; each code for a different valid login session).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mandy, Margolin and Fefferman’s to provide private extended reality environment as taught by Beith, to enhance user experiences.

Response to Arguments

Applicant's arguments filed 9/30/2022, page 9, with respect to the rejection(s) of claim(s) 161, 179 and 180 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, and further in view of Fefferman U.S. Patent Application 20160328590, as outlined above.

Applicant argues on page 9 that "the Examiner stated in the interview summary that the proposed amendment overcomes the previous prior art rejection, Applicant respectfully requests that the Office withdraw the rejection under 35 U.S.C. § 103 and allow independent claims 161, 179, and 180."

In reply, the proposed amendment overcomes previous prior art rejection, but can be rejected under Mandy U.S. Patent Application 20190311460 in view of Margolin U.S. Patent 9613448, and further in view of Fefferman U.S. Patent Application 20160328590. The examiner suggests applicant incorporate claim 162 into independent claims to further advance the prosecution.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616